NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 210092-U

                                           Order filed May 4, 2022

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2022

      In re MARRIAGE OF                                 )      Appeal from the Circuit Court
                                                        )      of the 12th Judicial Circuit,
                                                        )      Will County, Illinois.
      DIANA CANTWAY,                                    )
                                                        )
             Petitioner-Appellee,                       )      Appeal No. 3-21-0092
                                                        )      Circuit No. 20-D-290
             and                                        )
                                                        )
      JACK CANTWAY,                                     )      Honorable
                                                        )      Dinah Lennon Archambeault,
             Respondent-Appellant.                      )      Judge, Presiding.

             JUSTICE HAUPTMAN delivered the judgment of the court.
             Justices Lytton and McDade concurred in the judgment.


                                                  ORDER
¶1          Held: In the appeal of a self-represented litigant, the appellate court affirmed the circuit
                  court’s judgment for the dissolution of marriage. The appellate court also found
                  the respondent’s appeal was frivolous under Illinois Supreme Court Rule 375(b).
                  Therefore, the appellate court ordered further filings to determine the propriety of
                  sanctions under that rule.

¶2          Petitioner, Diana Cantway, filed a petition for the dissolution of marriage against

     respondent, Jack Cantway, under the Illinois Marriage and Dissolution of Marriage Act (Act)

     (750 ILCS 5/101 et seq. (West 2018)). After a final hearing, the circuit court entered a judgment

     for the dissolution of marriage, finding, inter alia, Jack and Diana were liable for their own debts
     and Jack was required to pay child support. Jack appeals, raising numerous arguments that render

     his appeal frivolous under Illinois Supreme Court Rule 375(b) (eff. Feb. 1, 1994). We affirm the

     judgment of the circuit court and order the parties to submit certain filings under Rule 375(b).

¶3                                           I. BACKGROUND

¶4          Jack and Diana were married on June 19, 1999. Two children were born of the marriage

     on April 21, 2004, and August 18, 2007, respectively. On February 18, 2020, Diana filed a

     petition for the dissolution of marriage under the Act, requesting, inter alia, an equitable share of

     marital property and an order for Jack to pay child support.

¶5          On April 6, 2020, Jack filed a financial affidavit, listing various “[d]ebts to be settled &

     discharged by Cesta [sic] Que Trust Fund” of Jack Cantway. In the same manner, Jack sought to

     “discharge & settle all debt due to case # 20 D 290 including child support.” In numerous other

     circuit court pleadings, Jack referenced a “Cesta [sic] Que Trust Fund” for which he was the

     beneficiary and executor. Jack stated the circuit court judge and Diana’s attorney were trustees

     and the clerk of the circuit court was the administrator of that trust. Consistent with his financial

     affidavit, Jack sought for the United States Government to settle and discharge marital debts and

     debts from this case via a “Cesta [sic] Que Trust.” In one pleading, Jack stated he was not

     responsible for preparing paperwork for “the Cesta [sic] Que Trust Fund,” as he was the

     beneficiary and executor. Jack said Diana’s attorney, as a trustee, was responsible for that work.

¶6          On February 22, 2021, the case proceeded to a final hearing. The circuit court heard

     testimony on the primary issue in dispute, which was the allocation of marital debt. Diana stated

     mortgages for the marital residence and two other marital properties—totaling approximately

     $193,000, $66,000, and $53,000, respectively—list her and Jack’s names. Diana desired to keep

     the marital residence. She proposed relieving Jack from liability on the mortgage for that


                                                       2
     property through refinancing. Diana also suggested Jack could keep the two other properties if he

     would remove her name from the mortgages through refinancing. Diana paid the property taxes

     on each property in 2020. Diana had one credit card in her name only. Diana was unaware of a

     cestui que trust, for which she or Jack was a beneficiary, that could discharge their debt. Diana

     sought guideline child support from Jack.

¶7           Jack repeatedly argued all debt should be settled and discharged by the United States

     Government via a cestui que trust. Jack did not present any evidence of a trust. Jack admitted he

     did not respond to Diana’s discovery requests.

¶8           On February 26, 2021, the circuit court entered a judgment for the dissolution of

     marriage, finding, inter alia, each party was responsible for their own debt, Jack had to pay

     $1031 per month in child support, and each party was responsible for their attorney fees and

     costs. Diana was awarded the marital residence. She was ordered to refinance the mortgage on

     that property to relieve Jack from liability. Jack was awarded the two other properties and was

     likewise ordered to refinance the respective mortgages. Each party was required to cooperate

     with the refinancing processes. As an alternative to refinancing, Jack could sell his properties and

     keep the proceeds of sale, less one-half the property taxes paid by Diana in 2020.

¶9           On March 1, 2021, Jack filed a timely notice of appeal, requesting a reversal of the circuit

     court’s judgment of dissolution of marriage and a grant of a cestui que trust “to settle all debt.”1




             1
               On September 16, 2021, Diana filed a motion to dismiss Jack’s appeal, with prejudice, under
     Illinois Supreme Court Rules 361 (eff. July 1, 2017) and 375(b) (eff. Feb. 1, 1994). Diana argued Jack’s
     appeal was frivolous under Rule 375(b) because, despite several opportunities, he failed to present
     evidence of a cestui que trust that entitled him to the elimination of all debts in this case. On
     September 20, 2021, Jack filed an objection to Diana’s motion to dismiss. That same day, we denied
     Diana’s motion to dismiss.
                                                         3
¶ 10                                                 II. ANALYSIS

¶ 11           On appeal, Jack argues the circuit court erred by finding each party liable for their own

       debt and Jack liable for guideline child support because the United States Government, as sole

       debtor of all debt, must settle and discharge the parties’ debts via a cestui que trust. Jack also

       presents a litany of other arguments on appeal, including that the circuit court improperly

       invoked its judicial powers, committed forgery and fraud by deeming Jack a surety and not a

       beneficiary and executor of a cestui que trust, allowed statutes and codes to supersede the United

       States Constitution, violated its judicial oath, allowed improper oral arguments and pleadings,

       and denied Jack a jury trial. 2 Jack’s arguments are littered with claims of intimidation, extortion,

       conspiracy, harassment, and embezzlement by Diana’s attorney and/or the circuit court.

¶ 12           Here, Jack has failed to present any evidence to establish the existence of a cestui que

       trust. 3 In fact, the record reflects that Jack refused to respond to Diana’s requests for discovery.

       Contrary to Jack’s assertions, it was not the obligation of the circuit court or Diana’s attorney to

       act on his behalf with respect to the creation or maintenance of any trust. Jack has also failed to

       present any valid legal basis that warrants his requested relief, i.e., the settlement and discharge

       of the parties’ debt by the United States Government via a cestui que trust. In the same way,

       Jack’s additional arguments, as unsupported by the facts or any relevant legal authority, are

       entirely without merit and warrant no further consideration on appeal. Quite simply, Jack’s bald

       and conclusory assertions are insufficient to sustain this appeal. Based on the testimony received

       at the final hearing, we conclude the circuit court acted in its discretion when assigning the


               2
                   On January 25, 2021, which was before the final hearing, the circuit court advised Jack that a
       trial by jury is “specifically not provided” under section 103 of the Act (750 ILCS 5/103 (West 2020)).
                 3
                   Jack has failed to meaningfully articulate his understanding of a “cesta [sic] que” or “cestui que”
       trust. We note, however, “cestui que” merely refers to the beneficiary of a trust. See Restatement
       (Second) of Trusts § 3, cmt. special note (1959); accord Restatement (Third) of Trusts § 3, cmt. d (2003);
       see also 19 Robert S. Hunter, Illinois Practice, Estate Planning and Administration § 215:1 (4th ed. 2021).
                                                             4
       parties’ debt and ordering Jack to pay guideline child support under the relevant provisions of the

       Act. See 750 ILCS 5/503, 5/505 (West 2020); In re Marriage of Marriott, 264 Ill. App. 3d 23, 30

       (1994); In re Marriage of Nelson, 297 Ill. App. 3d 651, 655 (1998).

¶ 13          Now, we consider whether Jack should be ordered to pay the attorney fees and costs

       incurred by Diana in this appeal, as requested by Diana in her appellate brief. Rule 375(b) states:

                      “If, after consideration of an appeal *** in a reviewing court, it is

              determined that the appeal *** itself is frivolous[] *** an appropriate sanction

              may be imposed upon any party or the attorney or attorneys of the party or parties.

              An appeal or other action will be deemed frivolous where it is not reasonably well

              grounded in fact and not warranted by existing law or a good-faith argument for

              the extension, modification, or reversal of existing law *** .

                      Appropriate sanctions for violation of this section may include an order to

              pay to the other party *** the reasonable costs of the appeal *** and any other

              expenses necessarily incurred by the filing of the appeal ***, including reasonable

              attorney fees.

                      A reviewing court may impose a sanction upon a party *** upon the

              motion of another party *** or on the reviewing court’s own initiative where the

              court deems it appropriate. If the reviewing court initiates the sanction, it shall

              require the party or attorney, or both, to show cause why such a sanction should

              not be imposed before imposing the sanction. Where a sanction is imposed, the

              reviewing court will set forth the reasons and basis for the sanction in its opinion

              or in a separate written order.” Ill. S. Ct. R. 375(b) (eff. Feb. 1, 1994); see also In




                                                         5
              re Estate of Hanley, 2013 IL App (3d) 110264, ¶ 111; Enbridge Pipeline

              (Illinois), LLC v. Hoke, 2019 IL App (4th) 150544-B, ¶¶ 58-59.

       The propriety of sanctions under Rule 375(b) is determined by an objective standard of conduct.

       Garlick v. Bloomingdale Township, 2018 IL App (2d)171013, ¶ 59. Rule 375(b) sanctions are

       intended to condemn and punish litigants’ abusive conduct. Id. Rule 375(b) sanctions may be

       imposed against pro se litigants, such as Jack, “under sufficiently egregious circumstances.” Id.

¶ 14          Here, based upon our comprehensive review of the record and the legal authorities cited

       by Jack, we conclude that Jack’s appeal is objectively frivolous under Rule 375(b). 4 To be clear,

       the arguments presented by Jack in this appeal are entirely devoid of any factual or legal basis,

       let alone a good-faith basis for the extension, modification, or reversal of existing law. Jack’s

       arguments are either fabricated, entirely made up, or irrelevant to proceedings for the dissolution

       of marriage. Neither Diana nor her attorney should have had to tolerate Jack’s abuse of the

       appellate process to defend the circuit court judgment against Jack’s frivolous arguments.

¶ 15          Therefore, Diana’s attorney is directed to submit, within 14 days of the issuance of this

       order, a billing statement and affidavit related to the attorney fees and costs charged to Diana for

       this appeal. Further, since Diana requests for Jack to pay her attorney fees and costs in her

       appellate brief and not in a separate motion for sanctions under Rule 375(b), Jack is ordered,

       within 14 days of the filing of Diana’s attorney’s billing statement and affidavit, to show cause

       as to why sanctions in the form of his payment of Diana’s attorney fees and costs should not be

       imposed under Rule 375(b) and to otherwise dispute Diana’s attorney’s billing statement. Upon

       reviewing those filings, we will determine the appropriateness of sanctions under Rule 375(b).



              4
                Jack was previously sanctioned by our court under Rule 375(b) for presenting similar arguments
       in a separate appeal. See Village of Frankfort v. Cantway, 2021 IL App (3d) 190413-U, ¶¶ 6, 12, 25-26.
                                                          6
¶ 16                                          III. CONCLUSION

¶ 17          The judgment of the circuit court of Will County is affirmed. The parties are ordered to

       submit certain filings for our court to determine the propriety of sanctions under Rule 375(b).

¶ 18          Affirmed. Filings under Rule 375(b) ordered.




                                                       7